Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 45, 47-49, 51-74 of copending Application No. 17/363604  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘604 claims a method of treating IgA nephropathy comprising administering a therapeutically effective amount of a pharmaceutical acceptable salt of atrasentan to s subject in need thereof, wherein the subject does not have  any of diabetic nephropathy, HIV/AIDS, or acute kidney failure. The salt is atrasentan hydrochloride or atrasentan mandelate. The therapeutic effective amount of atrasentan is 0.20 mg to 1.5 mg of the free base. As to the intended function of claimed method: “inhibiting mesangial cell activation” recited in claim 1, and the particular mechanism, functions or benefit of the inhibition as recited in claims 2-18, note, when reading the preamble in the context of the entire claim, the recitation “inhibiting mesangial cell activation” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Further, as to mechanism, functions and benefits  recited in claims 2-18, note, those mechanism, functions and benefits of the claimed method would have been inherent characteristics of the method and do not materially affect the actual steps of claimed method.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of copending Application No. 17/826832 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘753 claims a method of treating IgA nephrophathy in a subject in need thereof comprising administering a therapeutically effective amount of atrasentan, or a pharmaceutically acceptable salt thereof, to the subject, wherein the subject does not have  any of diabetic nephropathy, HIV/AIDS, or acute kidney failure. The salt is atrasentan hydrochloride or atrasentan mandelate. The therapeutic effective amount of atrasentan is 0.20 mg to 1.5 mg of the free base. ‘832 claim a method of treating the same patient population: subject having IgA nephropathy, with the same agent, atrasentan, in the same amount. The recited functions would have not changed the actual steps in claimed method. As to the intended function of claimed method: “inhibiting mesangial cell activation” recited in claim 1, and the particular mechanism, functions or benefit of the inhibition as recited in claims 2-18, note, when reading the preamble in the context of the entire claim, the recitation “inhibiting mesangial cell activation” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Further, as to mechanism, functions and benefits  recited in claims 2-18, note, those mechanism, functions and benefits of the claimed method would have been inherent characteristics of the method and do not materially affect the actual steps of claimed method. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17/826759 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘759 claims a method of decreasing the number of IgA-nephropathy associated disease flare in a subject having IgA nephropathy comprising administering a therapeutically effective amount of atrasentan, or a pharmaceutically acceptable salt thereof, to the subject, wherein the subject may not have any of diabetic nephropathy, HIV/AIDS, or acute kidney failure. The salt is atrasentan hydrochloride or atrasentan mandelate. The therapeutic effective amount of atrasentan is 0.20 mg to 1.5 mg of the free base. ‘759 claim a method of treating the same patient population: subject having IgA nephropathy, with the same agent, atrasentan, in the same amount. The recited functions would have not change the actual steps in claimed method. As to the intended function of claimed method: “inhibiting mesangial cell activation” recited in claim 1, and the particular mechanism, functions or benefit of the inhibition as recited in claims 2-18, note, when reading the preamble in the context of the entire claim, the recitation “inhibiting mesangial cell activation” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Further, as to mechanism, functions and benefits  recited in claims 2-18, note, those mechanism, functions and benefits of the claimed method would have been inherent characteristics of the method and do not materially affect the actual steps of claimed method. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17/826843 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘843 claims a method of improving kidney function in a subject in need thereof, wherein the subject has been previously diagnosed with IgA nephropathy, and wherein the diagnosis of IgA nephropathy comprising detecting anti-glycan antibodies, comprising administering a therapeutically effective amount of atrasentan, or a pharmaceutically acceptable salt thereof, to the subject. The salt is atrasentan hydrochloride or atrasentan mandelate. The therapeutic effective amount of atrasentan is 0.20 mg to 1.5 mg of the free base. ‘843 claim a method of treating a same patient population: subject having IgA nephropathy, with the same agent, atrasentan, in the same amount. The recited functions would have not changed the actual steps in claimed method.  As to the intended function of claimed method: “inhibiting mesangial cell activation” recited in claim 1, and the particular mechanism, functions or benefit of the inhibition as recited in claims 2-18, note, when reading the preamble in the context of the entire claim, the recitation “inhibiting mesangial cell activation” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Further, as to mechanism, functions and benefits  recited in claims 2-18, note, those mechanism, functions and benefits of the claimed method would have been inherent characteristics of the method and do not materially affect the actual steps of claimed method. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Newman et al. (US 20210247406A1, IDS) in view of Zager et al. (US 20160015701 A1, IDS), Heerspink et al. (“Baseline characteristics and enrichments results from SONAR trial,” Diabetes Obes. Metab. August 2018, Vol. 20., No. 8, 1829-1835. IDS) and Gong et al. (US 20170190692 A1, IDS), and in further view of Nakamura et al. (“Endothelin-1 mRNA by peripheral monocytes in IgA nephropathy,” Lancet. 1993, Vol. 342, No. 8880, p 1147-1148, IDS, Nakamura 1 herein after) and Nakamura et al. (“Effect of a specific endothelin receptor A antagonist on glomerulonephritis of ddY mice with IgA nephropathy,” Nephron, 1996, vol. 73, No. 3, pp 454-460, IDS, Nakamura 2 herein after). 
Newman et al. teach a method of treating various endothelin-1 related nephropathy comprising administering endothelin-1 antagonists. See, paragraph [0003]. Expressly taught and claimed nephropathy is IgA nephropathy, and expressly disclosed enodtheline-1 antagonist include atrasentan. See, particularly, paragraphs [0025], [0030] and the claims. Newman et al. further reveal that  “Studies have shown increased production of urinary and plasma ET-1 concentrations in patients with idiopathic FSGS and IgA nephropathy” See, particularly, paragraph [0028]. The therapeutic agent(s) may be administered in proper dosage forms through any known and conventional routes, such as oral, injection, inhalation, transdermal, etc. see, particularly, paragraphs [0047] to [0055].
Newman et al. do not teach expressly an example for treating patients with IgA nephropathy and with a salt of atrasentan, e.g., atrasentan mandelate, in the particular effective amount, nor the particular method of diagnosis of the disease. 
However, Zager et al. teach a method of treating acute kidney injury with an endothelin receptor antagonist, such as atrasentan, particularly, for delaying progression to chronic kidney disease in a subject having ischemia-induced kidney injury or hypoxia-induced kidney injury, or for reversing post-ischemic or post-hypoxic kidney damage. The method comprising administering to a pharmaceutical composition comprising endothelin receptor antagonist, such as atrasentan, or salt, thereof, to the subject in need thereof. See, particularly, the abstract, paragraphs [0013] o [0017]. Zager et al. disclosed that the acute kidney injury may be caused by a diverse etiologies, and expressly identify IgA nephropathy as one of the etiology causing the kidney injury. See, particularly, paragraph [0004]. Zager et al. discloses that atrasentan improved various kidney functions. See, particularly, the figures and the examples therein. Routes of administration can be accomplished through any means known by those skilled in the art. Such means include, but are not limited to, oral, buccal, intravenous, subcutaneous, intramuscular, transdermal, by inhalation and the like. See, paragraph [0030]. Expressly disclosed  salt of atrasentan is hydrochloride salt. See, particularly, paragraphs [0032] to [0033]. The therapeutic effective amounts may vary depending on the actual conditions of the patients and may be determined by using routine experimentation. See, paragraph[0034]. In the examples of mice model, the amount of atrasentan used was 5mg/kg/day. See, example 2, paragraphs [0072] to [0074].
Heerspink et al. discloses that in a clinical trials wherein diabetic patients with nephropathy/kidney disease, who having higher risk of progressive decline in kidney function, have been treated with 0.75 mg/day  atrasentan and optimal amounts of antihypertensive agent. The results showed that atrasentan has clinical renal protective effect. See, particularly, the abstract, pages 1830-1832. 
Gong et al. teach the atrasentan mandelate salt, pharmaceutical composition comprising the same, and method of using the same for treating nephropathy and/or improving renal function. See, particularly, the abstract, paragraphs [0006] to [0012]. A dosage of the salt composition comprises 0.75 mg of atrasentan equivalent. See, paragraph [0047], [0063]. The daily amount of atrasentan mandelate is in the range of 0.25 mg to 1.25 mg of atrasentan equivalent (the free base), more preferably, 0.4mg to 0.85 mg, particularly, 0.75 mg daily. See, paragraph [0083]. 
Nakamura 1 teach that patients of IgA nephropathy have increased endothelin-1 mRNA expression and Endothelin-1 mRNA was positively correlated with urinary protein excretion and histopathological finding. See, the abstract, and the first paragraph at page 1 of the printed copy. 
Nakamura 2 further revealed that in a mice model, mRNA level of ET-1 increased significantly as nephritis progress in IgA mice model and ET-1 receptor antagonist  suppressed the development of histopathological lesions and urinary protein excretion, suggesting that ET families play a role in the progression of glomerulonephritis in IgA. See, the Title and Abstract. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to treat patients with IgA nephropathy by administering to the patients therapeutic effective amounts of  atrasentan, free base, or its pharmaceutical acceptable salts, such as HCL salt or atrasentan mandelate, in the particular effective amount herein recited, and with the additional therapeutic agents, such as ACE inhibitor and/or ARB as herein recited.
A person of ordinary skill in the art would have been motivated to treat patients with IgA nephropathy by administering to the patients therapeutic effective amounts of  atrasentan, in free base, or its pharmaceutical acceptable salts, such as HCL salt or atrasentan mandelate, in the particular effective amount herein recited because atrasentan has been known for having renal protective effect and known for treating nephropathy caused by a variety of etiologies, including that of IgA nephropathy, and the particular salts, such as HCl salt of mandelate salt of atrasentan have been known in the art as pharmaceutical acceptable salts and are particularly known for treating nephropathy. Furthermore, it has been known in the art that the activity of ET-1 was positively correlated with pathological activity in IgA and blocking the ET-1 activity has been known to be beneficial in suppressing the development of IgA nephropathy. As to the therapeutic effective amounts of atrasentan recited herein, note, it has been well-settled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In instant case, since the prior art teach the usefulness of atrasentan for treatment of IgA nephropathy, the optimization of the effective amounts according to patients’ condition would have been a routine experimentation, and would have been within the purview of ordinary skill in the art.  Further, the clinical trials has shown that 0.75 mg/day of  atrasentan were effective in improving and /protecting renal functions. As to the limitation of “wherein the subject does not have any of diabetic nephropathy, HIV/AIDS, or acute kidney failure, note the cited references as whole do not teach or suggest that endothelin-1 related nephropathies are only found in patients of diabetes, HIV/AIDS and/or acute kidney failure, nor that IgA nephropathy in only found in patients of diabetes, HIV/AIDS or acute kidney failure. Thus, treating IgA nephropathy patients without diabetes, HIV/AIDS or acute kidney failure with the endothelin-1 antagonist would have been obvious. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627